     Case 8:20-cv-01869-AB-E Document 24 Filed 04/01/21 Page 1 of 1 Page ID #:91


 1

 2

 3

 4
                                                                    JS-6
 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12    JAMES RUTHERFORD, an                    Case No. 8:20-cv-01869-AB-E
13    individual,

14                                              [PROPOSED] ORDER DISMISSAL
      Plaintiff,                                WITH PREJUDICE
15
      v.
16

17    3C LLC, an Hawaiian limited
      liability company; and DOES 1-
18    10, inclusive,
19
      Defendants.
20

21         Pursuant to the Parties’ Stipulation for Dismissal with Prejudice, the Court
22   hereby DISMISSES WITH PREJUDICE Plaintiff’s Complaint in this action, in its
23   entirety. Each party to bear their own costs and attorneys’ fees.
24         IT IS SO ORDERED.
25

26   DATED: April 01, 2021
27                                   ANDRE BIROTTE JR.
                                     UNITED STATES DISTRICT JUDGE
28
